UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q xQuarterly report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014. oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:000-13273 F & M BANK CORP. Virginia 54-1280811 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) P. O. Box 1111 Timberville, Virginia 22853 (Address of Principal Executive Offices) (Zip Code) (540) 896-8941 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Accelerated filero Smaller reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x State the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Class Outstanding at August 4, 2014 Common Stock, par value - $5 3,289,052 shares F & M BANK CORP. Index Page Part I Financial Information 3 Item 1. Financial Statements Consolidated Statements of Income – Three Months Ended June 30, 2014 and 2013 3 Consolidated Statements of Income – Six Months Ended June 30, 2014 and 2013 4 Consolidated Statements of Comprehensive Income – Six Months Ended June 30, 2014 and 2013 5 Consolidated Balance Sheets – June 30, 2014 and December 31, 2013 6 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2014 and 2013 7 Consolidated Statements of Changes in Stockholders’ Equity – Six Months Ended June 30, 2014 and 2013 8 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 Part II Other Information 37 Item 1. Legal Proceedings 37 Item 1a. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 Part I Financial Information Item 1 Financial Statements F & M BANK CORP. Consolidated Statements of Income (In Thousands of Dollars Except per Share Amounts) (Unaudited) Three Months Ended June 30, Interest income Interest and fees on loans held for investment $ $ Interest and fees on loans held for sale 49 54 Interest on federal funds sold 12 9 Interest on interest bearing deposits - 1 Interest on debt securities 61 58 Total interest income Interest expense Interest on demand deposits Interest on savings accounts 29 12 Interest on time deposits over $100,000 Interest on other time deposits Total interest on deposits Interest on short-term debt 2 2 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges Insurance and other commissions Other Income on bank owned life insurance Total noninterest income Noninterest expense Salaries Employee benefits Occupancy expense Equipment expense FDIC insurance assessment Other Total noninterest expense Income before income taxes Income tax expense Consolidated net income Net income - Noncontrolling interest (income) loss ) ) Net Income – F & M Bank Corp $ $ Per share data Net income (basic and dilutive) $ $ Cash dividends $ $ Weighted average shares outstanding 3,288,277 3 F & M BANK CORP. Consolidated Statements of Income (In Thousands of Dollars except per Share Amounts) (Unaudited) Six Months Ended June 30, Interest income Interest and fees on loans held for investment $ $ Interest and fees on loans held for sale 64 Interest on federal funds sold 24 19 Interest on interest bearing deposits - 2 Interest on debt securities 99 Total interest income Interest expense Interest on demand deposits Interest on savings accounts 57 62 Interest on time deposits over $100,000 Interest on other time deposits Total interest on deposits Interest on short-term debt 4 19 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges Insurance and other commissions Other Income on bank owned life insurance Total noninterest income Noninterest expense Salaries Employee benefits Occupancy expense Equipment expense FDIC insurance assessment Other Total noninterest expense Income before income taxes Income tax expense Consolidated net income Net income - Noncontrolling interest (income) loss 18 ) Net Income – F & M Bank Corp $ $ Per share data Net income (basic and dilutive) $ $ Cash dividends $ $ Weighted average shares outstanding 4 F & M BANK CORP. Consolidated Statements of Comprehensive Income (In Thousands of Dollars) (Unaudited) Six Months Ended Three Months Ended June 30, June 30, Net Income: Net Income – F & M Bank Corp $ Net Income (loss) attributable to noncontrolling interest ) 75 12 47 Other comprehensive income (loss): Unrealized holding gains (losses) on available-for-sale securities (5 ) Tax effect 2 38 8 31 Unrealized holding gain (loss), net of tax (3 ) Total other comprehensive income (loss) (3 ) Comprehensive income $ 5 F & M BANK CORP. Consolidated Balance Sheets (In Thousands of Dollars Except per Share Amounts) June 30, December 31, (Unaudited) (Audited) Assets Cash and due from banks $ $ Money market funds Federal funds sold 2 Cash and cash equivalents Securities: Held to maturity – fair value of $100 in 2014 and $106 in 2013 Available for sale Other investments Loans held for sale Loans held for investment Less allowance for loan losses ) ) Net loans held for investment Other real estate owned Bank premises and equipment, net Interest receivable Goodwill Bank owned life insurance Other assets Total assets $ $ Liabilities Deposits: Noninterest bearing $ $ Interest bearing: Demand Money market accounts Savings Time deposits over $100,000 All other time deposits Total deposits Short-term debt Accrued liabilities Subordinated debt Long-term debt Total liabilities Stockholders’ Equity Common stock, $5 par value, 6,000,000 shares authorized, 3,288,974 and 2,511,735 shares issued and outstanding in 2014 and 2013, respectively Retained earnings Noncontrolling interest Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 6 F & M BANK CORP. Consolidated Statements of Cash Flows (In Thousands of Dollars) (Unaudited) Six Months Ended June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of security premiums, net 46 17 Loans held for sale originated ) ) Sale of loans held for sale originated Provision for loan losses (Increase) Decrease in interest receivable ) (Increase) Decrease in other assets ) ) Increase (decrease) in accrued expenses ) ) Amortization of limited partnership investments Income from life insurance investment ) ) Gain on Other Real Estate Owned 47 7 Net adjustments ) Net cash provided by operating activities Cash flows from investing activities Purchase of investments available for sale ) ) Proceeds from maturity of investments available for sale Purchase of investments held to maturity ) - Proceeds from maturity of investments held to maturity - Net (increase) decrease in loans held for investment ) ) Net (increase) decrease in loans held for sale participations ) Proceeds from the sale of other real estate owned Purchase of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Net change in demand and savings deposits Net change in time deposits ) ) Net change in short-term debt ) ) Cash dividends paid ) ) Proceeds from issuance of common stock 55 Repayment of long-term debt ) ) Net cash provided by (used in) financing activities ) Net Increase in Cash and Cash Equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure Cash paid for: Interest expense $ $ Income taxes Transfers from loans to Other Real Estate Owned Noncash exchange of other real estate owned ) 7 F & M BANK CORP. Consolidated Statements of Changes in Stockholders’ Equity (In Thousands of Dollars) (Unaudited) Six Months Ended June 30, Balance, beginning of period $ $ Comprehensive income Net income – F & M Bank Corp Net income attributable to noncontrolling interest ) 75 Net change in unrealized appreciation on securities available for sale, net of taxes (3 ) ) Total comprehensive income Minority Interest Capital Distributions ) ) Issuance of common stock 55 Dividends declared ) ) Balance, end of period $ $ 8 F & M BANK CORP. Notes to (unaudited) Consolidated Financial Statements Note 1.Accounting Principles The consolidated financial statements include the accounts of F & M Bank Corp. and its subsidiaries (the “Company”).Significant intercompany accounts and transactions have been eliminated in consolidation. The consolidated financial statements conform to accounting principles generally accepted in the United States of America and to general industry practices.In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial position as of June 30, 2014 and the results of operations for the quarters ended June 30, 2014 and 2013.The notes included herein should be read in conjunction with the notes to financial statements included in the 2013 annual report to shareholders of F & M Bank Corp. The Company does not expect the anticipated adoption of any newly issued accounting standards to have a material impact on future operations or financial position. Comprehensive Income Accounting principles generally require that recognized revenue, expenses, gains and losses be included in net income.Certain changes in assets and liabilities, such as unrealized gains and losses on available for sale securities and gains or losses on certain derivative contracts, are reported as a separate component of the equity section of the balance sheet. Such items, along with operating net income, are components of comprehensive income. Subsequent Events In preparing these financial statements, the Company has evaluated events and transactions for potential recognition or disclosure through the date the financial statements were issued. Loans Loans are carried on the balance sheet net of any unearned interest and the allowance for loan losses.Interest income on loans is determined using the effective interest method on the daily amount of principal outstanding except where serious doubt exists as to collectability of the loan, in which case the accrual of income is discontinued. Allowance for Loan Losses The provision for loan losses charged to operations is an amount sufficient to bring the allowance for loan losses to an estimated balance that management considers adequate to absorb potential losses in the portfolio.Loans are charged against the allowance when management believes the collectability of the principal is unlikely.Recoveries of amounts previously charged-off are credited to the allowance. Management’s determination of the adequacy of the allowance is based on an evaluation of the composition of the loan portfolio, the value and adequacy of collateral, current economic conditions, historical loan loss experience, and other risk factors.Management believes that the allowance for loan losses is adequate.While management uses available information to recognize losses on loans, future additions to the allowance may be necessary based on changes in economic conditions, particularly those affecting real estate values.In addition, regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan losses.Such agencies may require the Company to recognize additions to the allowance based on their judgments about information available to them at the time of their examination. 9 F & M BANK CORP. Notes to (unaudited) Consolidated Financial Statements Note 1.Accounting Principles, continued Allowance for Loan Losses, continued A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed.Impairment is measured on a loan by loan basis for commercial and construction loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price, or the fair value of the collateral if the loan is collateral dependent. Nonaccrual Loans Loans are placed on nonaccrual status when they become ninety days or more past due, unless there is an expectation that the loan will either be brought current or paid in full in a reasonable period of time. Note 2.Investment Securities Investment securities available for sale are carried in the consolidated balance sheets at their approximate market value, amortized cost and unrealized gains and losses at June 30, 2014 and December 31, 2013 are reflected in the table below.The amortized costs of investment securities held to maturity are carried in the consolidated balance sheets and their approximate market values at June 30, 2014 and December 31, 2013 are as follows (in thousands): Market Market Cost Value Cost Value Securities held to maturity U. S. Treasury and agency obligations $ Total $ June 30, 2014 Unrealized Market Cost Gains Losses Value Securities available for sale U. S. Treasury $ $
